DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment filed 2/10/2020, is acknowledged.  Claims 1, 2, 5, 7-9, 12, 13, 16, 17, 21-23, 27, 29 and 33-37 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 9, 12, 13, 16, 21, 23, 29 and 33-27 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2014/0170224).
	Regarding claims 1 and 21, Li et al. teaches a gelatin-based microgel prepared by a novel crosslinker 4-arm PEG succinimidyl gluarate.  Genipin is disclosed as a crosslinker.  See para. [0036].   Li et al. teaches that the microgels had pores.  See para. [0086].   It also teaches the novel crosslinker is more suitable for injectable hydrogels.  See para. [0091].  
	Regarding claim 5, Li et al. teaches the crosslinking takes place preferably at 37 ºC.  See para. [0037].
	Regarding claims 7 and 9, Li et al. teaches “[e]ither UV-light or chemical crosslinker was used to create stable hydrogel.”  Para. [0007].  

	Regarding claim 35, Li et al. teaches that the gelatin-based microgel would be a suitable cell carrier for cell delivery.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0170224)  as applied to claims 1, 5, 7, 9, 12, 13, 16, 21, 23, 29 and 33-27 above and further in view of Stachel et al., Biomacromolecules 2010, 11, 698-705.
	Teachings of Li et al. are discussed above. 

	Stachel et al. teaches that “[i]t is well known that gelatin can be cross-linked with mTG to yield gels with higher strength, higher viscosity, and higher melting temperatures.”  Page 698, col. 2.   Further, mTG provides “enhancement in cell attachment, spreading, and proliferation of human osteoblast.”  Id.  
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to arrive at claimed invention in view of the combined teachings of Li et al. and Stachel et al.  Established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   Here, it would have been obvious to modify the teachings of Li et al. to incorporate mTG as taught by Stachel et al. and had a reasonable expectation of success that gelatin would have been crosslinked by mTG. 

Claims 8, 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0170224)  as applied to claims 1, 5, 7, 9, 12, 13, 16, 21, 23, 29 and 33-27 above and further in view of Soucy et al. (US 2019/0070338).
	Teachings of Li et al. are discussed above. 
	Regarding claim 8, Li et al. does not teach lithium phenyl-2,4,6-trimehtylbezoylphosphinate (LAP).
	Soucy et al. teaches gelatin/elasting composites synthesized by photocrosslinking two polymers, gelatin methacryloyl (GelMA) and methacryloyl-substituted tropoelastin (MeTro).  See Abstract.   The composites were shown to support Schwann cell growth.  See para. [0057].  Further, Soucy et al. teaches cell viability was limited by the combination of free radical initiator 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Li et al.’s microgel and method making the same  so as to incorporate LAP as photoinitiator as taught by Soucy et al.  The modification would be simply a matter of applying a known technique to a known method ready for improvement to yield predictable results.  Here, Li et al. teaches the base components of the gelatin microgel and method of making.  Soucy et al. teaches a known method of using LAP to also make gelatin microgel that improve cell viability.  It would have been prima facie obvious to a skilled artisan motivated by the desire to improve the cell viability of Li et al. microgel to turn to Soucy et al. and incorporate its method with the base components of Li et al. which would have rendered predictable results to one of ordinary skill in the art.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0170224) as applied to claims 1, 5, 7, 9, 12, 13, 16, 21, 23, 29 and 33-27 above and further in view of Alsberg et al. (US 2016/0008475).
	Teachings of Li et al. are discussed above. 
	Regarding claim 27, Li et al. does not teach an antioxidant.
Alsberg et al. teaches “[a] composition includes a plurality of coacervate micro and/or nanodroplets of oxidized alginate and a methacrylated gelatin.”  Abstract.  Alsberg et al. teaches that ascorbic acid was added.  See para. [0089].
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to arrive at claimed invention in view of the combined teachings of Li et al. and Alsberg et al.  Established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   Here, it would have been obvious to modify the teachings of Li et al. to incorporate ascorbic acid as taught by Alsberg et al. and had a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618